Citation Nr: 0631992	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to service connection for chronic rhinitis 
with nasal obstruction, status post septoplasty and revision 
nasal surgery.
 
4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 through 
August 1967.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The bilateral hearing loss claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's PTSD symptoms results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to various symptoms.

2.  The veteran has a current diagnosis of chronic rhinitis 
with nasal obstruction, status post septoplasty and revision 
nasal surgery, which is not related to service. 

3.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  




CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2005).

2. Chronic rhinitis with nasal obstruction, status post 
septoplasty and revision nasal surgery was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim.  This includes 
notifying the veteran of the evidence VA will attempt to 
obtain and that which the veteran is responsible for 
submitting.  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. § 3.159 
(2005).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection for chronic rhinitis.  Thus, any 
question as to the appropriate disability rating or effective 
date to be assigned for chronic rhinitis is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in March 2003, (prior to the May 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence 
relevant to his claim, that was in his possession.  The RO 
additionally requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  In light 
of the foregoing, the Board finds that the VA's duty to 
notify with regards to the service connection claim, has been 
fully satisfied with respect to the claim.

Following the March 2003 letter, the RO granted service 
connection for PTSD, bilateral hearing loss, and tinnitus.  
At the time, the RO assigned disability and effective dates.  
As set forth in Dingess, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven."  The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's claims pertaining to PTSD, 
bilateral hearing loss, and tinnitus have been granted, i.e., 
proven, and he was assigned an initial disability rating and 
an initial effective date, section 5103(a) notice is no 
longer applicable.  As a result, even if there was a notice 
error with respect to the duty to notify that occurred prior 
to the award of service connection and the assignment of a 
disability rating and effective date, because the claim has 
already been proven, and the purpose of 5103(a) has been 
satisfied, the error was nonprejudicial.  

Furthermore the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claims for higher ratings by way 
of a statement of the case and supplemental statements of the 
case.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran was also provided with VA examinations for PTSD, 
bilateral hearing loss, and the nose and sinuses. The veteran 
has not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claims.


The Claim for a Rating in Excess of 30 Percent for PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), a 30 
percent disability evaluation encompasses PTSD manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

In a May 2003 rating decision, the RO granted service 
connection for PTSD and assigned a rating of 30 percent, 
effective September 19, 2002.  The veteran asserts that he is 
entitled to a higher initial rating for his service-connected 
PTSD.  

The veteran was afforded a VA examination to evaluate his 
PTSD in April 2003.
During the assessment, the veteran reported having frequent 
nightmares, as well as flashbacks and intrusive thoughts for 
a number of years after returning from Vietnam.  He also 
complained of interrupted and fitful sleep, and being over-
reactive to loud noises.  The veteran also reported 
experiencing frequent panic attacks beginning while in 
Vietnam, and continuing chronically throughout his life.  The 
veteran also reported significant involvement with a number 
of local social clubs, including the Elks, the Sportsmen's 
Club, and the VFW.  The veteran denied any history of 
substance or alcohol abuse.  Upon assessment, the examiner 
noted that the veteran showed no evidence of thought or 
communication disorders, and that his rate and flow of speech 
were within normal limits.  The veteran exhibited normal eye 
contact and normal behavior throughout the assessment, but 
the examiner did note that veteran appeared anxious and a bit 
restricted.  The veteran denied having delusions, as well as 
denied any suicidal or homicidal thoughts.  The examiner 
diagnosed the veteran with PTSD and assigned a GAF score of 
50.  The examiner also explained that the veteran appeared to 
have suffered combat-related PTSD and panic attacks for much 
of his life, which went undiagnosed until very recently.  

The veteran also submitted VA psychiatry records in support 
of his claim.  A progress note, dated December 2002, shows 
that the veteran complained of interrupted and fitful sleep, 
but notes that he did not appear anxious and was 
participating in interesting social activities.  A noted 
dated August 2002, indicated that the veteran had reasonable 
social skills, but reported episodes of worry and anxiety 
without true panic attacks.  The veteran also complained of 
poor sleep.  The psychiatrist noted that the veteran had no 
problem with social skills and assigned a GAF of 55.  A note 
dated May 2002, indicated that the veteran was involved in 
the in social organizations, even holding positions within 
the organizations, but was occasionally limited by his 
anxiety.  The psychiatrist assigned a GAF score of 45.  A 
treatment note dated January 2002, noted that the veteran was 
a very active gentleman but that during socialization, he 
would occasionally have sudden feelings of needing to get 
away, or of needing air.  The veteran also reported retiring 
from his job at UPS due to headaches.

The veteran is currently rated at 30 percent under Diagnostic 
Code 9411 for PTSD.  The veteran's April 2003 VA evaluation 
for PTSD revealed no evidence of thought or communication 
disorders, but mild social impairment characterized by 
anxiety, frequent panic attacks, and interrupted or fitful 
sleep.  The VA psychiatry reports similarly contain 
complaints of interrupted or fitful sleep, and episodes of 
worry and anxiety without true panic attacks.  The psychiatry 
reports also note that the veteran retired early from his job 
due to headaches, and that the veteran is very active with 
various social organizations.  Both the VA assessment and the 
psychiatry treatment notes reveal that the veteran has 
reasonable social skills, and that his social activity is 
only occasionally limited by his anxiety.  

A higher rating under Diagnostic Code 9411 is not warranted 
because the symptoms necessary for the next higher rating of 
50 percent have not been reported.  There is no evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 30 percent evaluation than a 50 percent evaluation under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that 
this is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to be no identifiable period of time 
since the effective date of service connection during which 
the service-connected PTSD was more than 30 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case. 

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5017(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


The Claim for Entitlement to Service Connection for Chronic 
Rhinitis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The veteran asserts that his chronic rhinitis with nasal 
obstruction, status post septoplasty and revision nasal 
surgery was a result of his active duty.  Specifically the 
veteran contends that red clay, dry air, and dirty conditions 
in Vietnam caused his breathing problems.

Upon enlistment examination, dated February 1964, the veteran 
had a normal nose and sinuses.  On his report of medical 
history, dated February 1964, the veteran did not report any 
sinusitis, or any ear, nose, and throat trouble.  A 
loadmaster examination dated April 1964, similarly did not 
note any abnormalities of the nose, or sinuses, and declared 
the veteran qualified for flying class III.  An initial 
flying examination dated October 1964 also did not show any 
abnormalities of the nose or sinuses, and again declared the 
veteran qualified for flying class III.  A report of medical 
history of the same date was devoid of any complaints of 
sinusitis or ear, nose, and throat trouble.  Treatment 
records dated February 1964 noted an upper respiratory 
infection that was determined to possibly be a reaction to a 
vaccination.  The veteran was also treated for an acute upper 
respiratory infection in May 1965, which was treated and 
resolved.  In April 1967 the veteran was again treated for a 
viral upper respiratory infection.  Upon his report of 
medical history and examination upon separation for service, 
dated June 1967, the veteran did not indicate any complaints 
of rhinitis or ear, nose and throat trouble.  The examiner 
also did not note any abnormalities of the nose.

The veteran submitted VA outpatient reports and private 
medical records in conjunction with his claim.  The VA 
outpatient reports, dated November 2001 through December 2002 
include diagnoses of allergic rhinitis and complaints of 
nasal congestion.  An ear nose and throat examination by Dr. 
R.B.Y., dated January 1973 notes that the veteran complained 
of trouble breathing through his nose, and trouble 
swallowing.  The physician also noted that the veteran took 
"quite a bit of nose drops."  While examination indicated 
that the veteran did not experience headache, sinus, colds, 
epistaxis, trauma, rhinorrhea, the examination did reveal 
obstruction, post nasal drip, and dysphagia. 

The veteran was also afforded a VA examination.  The veteran 
gave a history of nose trauma while unloading packages while 
on active duty on service, but did not know if he broke his 
nose.  The veteran reported undergoing a septoplasty in 
approximately 1969-70, and revision surgery  in 1971-72.  
Upon examination, the examiner indicated that there was no 
history of recurrent sinusitis, no epistaxis, and no cheek 
pressure or pain.  The examiner provided a diagnosis of 
chronic rhinitis with nasal obstruction, status post 
septoplasty and revision nasal surgery, and environmental 
allergies.  The examiner noted that the veteran had a 
straight septum and adequately patent airway.  The examiner 
opined that the nasal obstruction was mainly caused by 
rhinitis and opined that the veteran's congestion could be 
caused by rhinitis medicamentosa due to Afrin abuse and 
allergic rhinitis.  Examiner also noted that septal deviation 
may have been caused by the trauma sustained while unloading 
packages in service but concluded that the septoplasty 
surgery and revision surgery has been successful in 
correcting the anatomy, even though the veteran continues to 
complain of nasal obstruction.  

The veteran attributes his current rhinitis to that red clay, 
dry air, and dirty conditions in Vietnam, as well as an 
alleged trauma to his nose during service.  As a lay person, 
the veteran lacks the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

While the veteran has chronic rhinitis and nasal obstruction, 
there is no competent medical evidence linking the veteran's 
current condition to service.  Other than a few acute upper 
respiratory infections, the service medical records are 
devoid of any treatment for, or complaints of, any trauma or 
injury to the nose or sinuses.  The service medical records 
are also silent as to any complaints of nasal obstruction or 
rhinitis.  Additionally, upon separation for service, the 
examiner did not find any abnormalities of the nose, or 
sinuses, nor did the veteran report any such abnormalities.  
The first documentation of a nasal obstruction is in an ears, 
nose, and throat examination in 1973, approximately six years 
after separation from service.  Additionally, this 1973 
examination indicated no trauma was reported.

Moreover, the VA examiner noted a favorable nasal anatomy, 
with a straight septum and adequately patent airway, and 
opined that the veteran's current nasal obstruction was 
mainly caused by rhinitis medicamentosa due to Afrin abuse, 
or by allergic rhinitis.  Finally, while the VA examiner did 
note the prior septal deviation may have been caused by the 
alleged trauma the veteran described sustaining in service, 
combined with the lack of medical evidence of a trauma in 
service, this opinion is too speculative to provide a nexus 
between the veteran's current rhinitis condition and an 
alleged trauma in service.  See Tirpak v. Derwinski, 2 Vet. 
App. 609. 610 (1992) (where a doctor's letter stating 
probability in terms of "may or may not" was speculative).  

There is no competent evidence of any nasal obstruction or 
condition incurred in or related to any incidence of active 
service, nor is there any competent medical evidence 
providing a nexus between the veteran's service and current 
condition.  Thus, the evidence does not show that the 
veteran's chronic rhinitis with nasal obstruction, status 
post septoplasty and revision nasal surgery is related to, or 
was incurred in service.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claim that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5017(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


The Tinnitus Claim:

As described above, the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.356(a) (2005).  However, the U.S. Court of Appeals for 
Veterans Claims has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than a consideration of the 
factual evidence.  See De la Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
the VCAA notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is no required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim.

By a May 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a rating of 10 percent.  
The veteran submitted a notice of disagreement with the 
initial 10 percent rating in July 2003.  In a statement of 
the case issued in February 2004, the RO continued the 10 
percent rating because under Diagnostic Code (DC) 6260 there 
is no provision for assignment of an evaluation in excess of 
10 percent.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a schedular evaluation for tinnitus 
in excess of 10 percent, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

Service connection for chronic rhinitis with nasal 
obstruction, status post septoplasty and revision nasal 
surgery, is denied

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

.
REMAND

The RO granted service connection for the veteran's bilateral 
hearing loss in May 2003 and assigned a noncompensable 
rating.  The veteran submitted a notice of disagreement with 
the rating in July 2003.

The veteran was afforded a VA examination in March 2003, 
which addressed his claims for tinnitus, bilateral hearing 
loss, and rhinitis.  However, the veteran was not provided 
with an audiological examination of his hearing at that time.  
Instead, the VA examiner interpreted an audiograph of a July 
2002 audiological examination performed by a private 
audiologist and submitted by the veteran.  This audiograph 
does not meet the rating criteria of 38 C.F.R. § 4.85, which 
requires that an examination for hearing impairment for VA 
purposes be conducted by a state-licensed audiologist.  The 
examination must also include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Further, to determine hearing impairment, 38 C.F.R. §  
4.85(d) requires that a "puretone threshold average" be 
used, and defines the puretone threshold average as  the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  The audiograph submitted by the veteran and later 
interpreted by the VA examiner, however, only contains 
puretone thresholds of 500, 1000, 2000, and 4000 Hertz.  As 
such, the Board is unable to ascertain the veteran's current 
hearing impairment based on the audiological examination of 
record.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
audiological examination with 
audiometric studies, to determine the 
current severity of his bilateral 
hearing loss.  Specifically, these 
studies should include a puretone 
audiometry test at the frequencies of 
1000, 2000, 3000, and 4000 Hertz and a 
controlled speech discrimination test 
(Maryland CNC).  The veteran's claims 
file should be made available for the 
examiner's review.

2.	After the foregoing, the AMC should 
readjudicate the veteran's claim and 
issue a supplemental statement of the 
case, taking into consideration all 
evidence submitted by the veteran after 
the April 2005 statement of the case.  
The veteran should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


